Citation Nr: 1625566	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-11 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tendon damage of the left hand fingers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July to December 1975, and from March 1977 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by a special expedited processing unit ("Tiger Team") of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claims are presently under the jurisdiction of the RO located in Chicago, Illinois.

In October 2013, the Board remanded the claim for additional development.  It has not been returned to the Board for further appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, after a review of the record, additional development is necessary prior to adjudicating the Veteran's claim.

Here, the Veteran has asserted that his current disability is the result of an injury he sustained during an attack that occurred while on leave in Chicago.  The Veteran's service treatment records reflect that he was treated at Michael Reese Hospital in Chicago for a left hand injury that occurred when the Veteran ran his hand into glass.  The December 2013 VA examiner assumed that these reports detailed two distinct injuries.  However, additional development is necessary to determine whether the Veteran did in fact sustain two separate injuries to his left hand, or whether the injury that was sustained when the Veteran ran his left hand into glass is the same injury that he sustained during the reported attack in Chicago.  Therefore, on remand, the AOJ should take necessary steps to determine the precise nature of the Veteran's left hand injury, and obtain a new medical opinion to determine the nature and etiology of the Veteran's tendon damage of the left hand fingers.



Accordingly, the case is REMANDED for the following action:


1. Perform any appropriate development to verify the events surrounding the Veteran's left hand injury. The AOJ should consider the Veteran's service treatment records, as well as statements from the Veteran that his left hand was injured during an attack in Chicago, and that his left hand injury occurred when he ran it into glass.  The AOJ should make a formal finding as to whether these reports describe a single injury, or multiple separate injuries to the Veteran's left hand.

2. After the above development is completed, the RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed tendon damage of the left hand fingers.

The examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current tendon damage of the left hand fingers is related to his service.

The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with providing an opinion.  The opinion must contain a notation that the claims file was reviewed.

A complete rationale should accompany each opinion provided.

3. When the development requested above has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






